DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that Saffari does not teach detecting, by a media device, an object of interest within the video.  It is true that In Saffari, as cited by applicant, the server rather than the media device extracts location data and encodes the interactive content information.  However, these steps are distinguished from the subsequent steps, performed by the media device, of retrieving and displaying interactive content including the identification of pieces of interactive content, display icons, legends, etc. [paras. 39-41].  This process meets a reasonably broad construction of “detecting, by an application on the media device, an object of interest.”  The media player receives and decodes (i.e. detects) not only content, but interactive data objects as well.  The interactive objects are detected so that they can be marked with icons and be selectable by a user to retrieve further information. For these reasons the rejections of claims 1-16 are maintained.
Regarding claim 17, Applicant argues that Ritter fails to teach the objects being within a broadcast television program.  But Saffari does teach this, as cited in the rejection, so the limitation is met.  As for the object selection reward, by finding all objects before another player, the winning player has selected the largest number of objects, thus meeting the claim language.  Applicant’s language is broader than the reference, i.e. it is met by the reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saffari et al., US 2011/0289535.

1 and 12. Saffari teaches A method in a system for blending interactive applications with television programming, comprising:
A processor and memory [Figs. 2, 3, paras. 34-36]; 
receiving, at a media device, a video program of a content stream comprising a plurality of video frames [Figs. 2, 4, 6-9, 20-22, paras. 31, 34, 35];
detecting, by an application running on the media device, one or more objects of interest within the plurality of video frames [e.g. location of interactive content, Figs. 5, 6, 8, paras. 38, 39, 41];
outputting, by the media device, the video program for presentation on a presentation device Figs. 2, 4, 6-9, 20-22, paras. 31, 34, 35];
electronically communicating a prompt to the user regarding a reward available for selection of one or more objects of interest within the plurality of video frames [interactive content marker 68, icons 62, 64, Figs. 6, 8, , paras. 38-41];
[user selects markers, Figs. 4, 5, 6, 8, 9, paras. 40-42];
determining, by the media device, that geometric identifiers of the selected location on the video frame correspond to geometric identifiers identifying a location within the video frame of an object of interest in the video frame detected by the application running on the media device [markers are geometric identifiers, i.e. they indicate location; they correspond with the objects they appear next to, Figs. 1, 2, 6, 8, paras. 37-42];
determining, by the media device, that the input indicative of user selection is a selection of the object of interest in the video frame based on the determination that the geometric identifiers of the selected location within the video frame corresponds to geometric identifiers identifying a location within the video frame of an object of interest in the video frame [object is identified by location and user input selects the object, Figs. 1, 2, 6, 8, paras. 37-42]; and
in response to the determining that the input indicative of user selection is a selection of the object of interest in the video frame, electronically communicating object selection reward data [Figs. 3, 4, 8-11, paras. 42, 43].

2. Saffari teaches The method of claim 1 wherein the electronically communicating object selection reward data includes electronically communicating data to a device of the user indicative of a reward for the selection of the object of interest in the video frame [e.g. markers 68, Fig. 8, paras. 39-42].

3 and 14. Saffari teaches   The method of claim 2 wherein the reward is one or more of: a coupon for a product related to the object of interest, a product related to the object of interest, data [i.e. rewards is extremely broad, including any related service, including shopping, etc., Figs. 9-14 et seq.].

4 and 15. Saffari teaches The method of claim 1 wherein the electronically communicating object selection reward data is performed by one or more of: the media device and an object selection reward server in operable communication with the media device that is configured to track selections of objects in video frames of video programs presented to users to facilitate rewards to be issued to users for selection of the objects [server or device can provide selection data and facilitate interaction, Figs. 2-4, paras. 31-35].

5.  Saffari teaches  The method of claim 1 wherein the electronically communicating object selection reward data includes electronically communicating selection of the object of interest in the video frame to an object selection reward server that is configured to track selections of objects in video frames of video programs presented to users to facilitate rewards to be issued to users for selection of the objects [device and server communicate to facilitate interaction, Figs. 2-4, paras. 3-35, 39-41, 49].

6.   Saffari teaches The method of claim 1 wherein the electronically communicating object selection reward data includes causing a message or graphical element to be overlaid on the video program indicative of a reward for the selection of the object of interest in the video frame [e.g. Fig. 9, paras. 41-43].

[the interactive application runs on the media device, overlays the video, and generates locations, paras. Figs. 2, 4, 6, 8, paras. 3-35, 38-41, 49].

9.   Saffari teaches The method of claim 8 wherein the detecting, by the application running on the media device, the one or more objects of interest in the video frame and the generating the geometric identifiers identifying the location within the video frame of the object of interest in the video frame enables the one or more objects of interest in the video frame to be selectable [selectable objects, markers and associated locations, Figs, 6-8, paras. 38-42].

10. Saffari teaches The method of claim 1 wherein the selection of the object of interest in the video frame comprises one or more of: a finger press on the object of interest; a finger tap on the object of interest; placement of a cursor on the object of interest; a selection button being activated on a remote control at or near a time when the video frame including the object of interest is output by the media device; a mouse click on the object of interest; a circle drawn around the object of interest; a particular shape drawn on the object of interest; and a particular color drawn on the object of interest [e.g. remote, paras. 33, 34, 40].

11 and 13.  Saffari teaches The method of claim 1 further comprising:
[interactive content marker 68, icons 62, 64, Figs. 6, 8, , paras. 38-41];
receiving, by the media device, input indicative of user selection corresponding to a plurality of selected locations on one or more video frames of the video program being output by the media device [even when the user selects a particular marker, that selection “corresponds to” the plurality of location markers; a reasonably broad construction of the claim does not require that more than one is selected at a time, only that the selection that is made corresponds to the locations—this is met by Saffari; Figs. 4, 5, 6, 8, 9, paras. 40-42];
determining, by the media device, that geometric identifiers of the plurality of selected locations on the one or more video frames correspond to geometric identifiers identifying locations on one or more video frames of corresponding objects of interest within the plurality of video frames [markers are geometric identifiers, i.e. they indicate location; they correspond with the objects they appear next to, Figs. 1, 2, 6, 8, paras. 37-42];
determining, by the media device, that the input indicative of user selection is a selection of at least the minimum number of objects of interest within the plurality of video frames based on the determination that the geometric identifiers of the plurality of selected locations on the one or more video frames correspond to geometric identifiers identifying locations on one or more video frames of corresponding objects of interest within the plurality of video frames [object is identified by location and user input selects at least one object (i.e. user has selected the minimum number of one object), Figs. 1, 2, 6, 8, paras. 37-42]; and
in response to the determining that the input indicative of user selection is a selection of at least the minimum number of objects of interest within the plurality of video frames, electronically communicating additional object selection reward data  [Figs. 3, 4, 8-11, paras. 42, 43].

16.    Saffari teaches The system of claim 12 wherein the application is configured to electronically communicate a prompt to a user regarding a reward available for selection of the object of interest within the video program by at least being configured to: communicate the prompt to enable a user to purchase an item related to the object of interest based on geolocation data regarding the user as determined by the application geographic location used to show products for purchase, para. 43].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saffari as cited above in view of Thompson et al., US 2013/0174191.  Saffari is silent on a second device.  Thompson teaches the method of claim 1 wherein the electronically communicating object selection reward data includes causing a message or graphical element to be communicated, to a device of the user other than the presentation device, indicative of a reward for the selection of the object of interest in the video frame [message is communicated to device, Figs. 4-6, 9-11].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, using Thomson’s reward technique to incentive users to respond to marketing and interact with brands, and to allow interaction on the second device without interfering with the primary content display.


Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Saffari as cited above in view of Ritter, US 2012/0304225.

17. Saffari teaches A non-transitory computer readable storage medium having computer executable instructions thereon that, when executed by at least one computer processor, cause the at least one computer processor to:
electronically communicate a prompt to a user regarding a reward available for selection of objects of interest within a plurality of video frames of one or more segments of a broadcast television video program broadcast to the users [interactive content marker 68, icons 62, 64, Figs. 6, 8, , paras. 38-41];
receive input indicative of user selection corresponding to a plurality of selected locations on one or more video frames of the broadcast television video program [user selects markers, Figs. 4, 5, 6, 8, 9, paras. 40-42]; and
electronically communicate object selection reward data to the user based on the received input indicative of user selection corresponding to a plurality of selected locations on one or more video frames of the broadcast television video program [Figs. 3, 4, 8-11, paras. 42, 43].
Saffari is silent on a contest to select the largest number of objects.  Ritter teaches a video system including making a reward available for winning a competition between users for selection of a [Figs. 1, 5, 11, 12, 14, 15; player who finds the largest number (all) of the objects wins, para. 176; also see paras. 169-175, 157-163 et seq.]  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate Ritter’s concept of a user contest based on selections, in order to incentivize viewers to make as many selections as possible, thereby improving brand engagement and encouraging sales.

18.    Ritter teaches The non-transitory computer readable storage medium of claim 17 wherein the computer executable instructions thereon, when executed by at least one computer processor, further cause the at least one computer processor to: determine a number of objects of interest selected by the user within the plurality of video frames of the one or more segments of the broadcast television video program broadcast to the users, wherein the communication of object selection reward data to the user based on the received input is based on the determined number of objects of interest selected by the user within the plurality of video frames [rewards/points based on number of selected objects, Fig. 15, para. 176].

19.    Saffari teaches The non-transitory computer readable storage medium of claim 17 wherein the computer executable instructions thereon, when executed by at least one computer processor, further cause the at least one computer processor to: determine that the input indicative of user selection corresponding to the plurality of selected locations on the one or more video frames of the broadcast television video program is selection of the number of objects of interest within the plurality of video frames based on a determination that geometric identifiers of the selected locations on the one or more video frames of the broadcast television video program corresponds to geometric identifiers [Saffari: object is identified by location and user input selects the object, Figs. 1, 2, 6, 8, paras. 37-42; also see Ritter, Figs. 7, 9].

20. Ritter teaches The non-transitory computer readable storage medium of claim 17 wherein the electronic communication of object selection reward data includes communication of data to a device of the user indicative of a reward for winning a competition between users for selection of a largest number of objects of interest within the plurality of video frames [Fig. 15, para. 176].

21.  Ritter teaches The non-transitory computer readable storage medium of claim 20 wherein the reward is one or more of: a coupon for a product related to the objects of interest, a product related to the objects of interest, data enabling the user to purchase a product related to the object of interest, a service related to the objects of interest, information related to the objects of interest, a financial reward, and one or more points in a rewards system [savings, i.e. coupons, Fig. 15, para. 176].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRN/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424